In an action, inter aha, to recover damages for breach of contract, the plaintiffs appeal from an order of the Supreme Court, Queens County (Taylor, J.), dated April 21, 2003, which denied their motion pursuant to CPLR article 52 to direct the defendant, inter alia, to transfer all rights in certain mortgages and notes to them, and granted the defendant’s cross motion (1) to vacate a prior order entered May 2, 2002, granting the plaintiffs’ motion for summary judgment on the issue of liability upon the defendant’s default in opposing, and (2) to vacate a default judgment entered October 10, 2002, which, upon an inquest, was in their favor and against the defendant in the total sum of $3,418,079.55.
Ordered that the order is affirmed, with costs.
In light of the evidence before the Supreme Court, and the strong public policy in favor of resolving cases on the merits, the Supreme Court properly granted the defendant’s cross motion to vacate the order entered May 2, 2002, and the judgment (see CPLR 5015 [a] [1]; Abrash v Lavender, 119 AD2d 785 [1986]; Drummond v Petito, 253 AD2d 407 [1998]; Matter of Doherty v Cuomo, 76 AD2d 14 [1980]).
The parties’ remaining contentions are without merit. Ritter, J.P., Smith, Rivera and Lifson, JJ., concur.